            Case 1:11-cr-01032-PAE Document 2606 Filed 03/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                     11-CR-1032 (PAE)
                       -v-
                                                                          ORDER
 LUIS BELTRAN,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

        On March 24, 2021, the Court received a motion by defendant Luis Beltran for an

extension for which to file a motion under 28 U.S.C. § 2255 and for appointment of counsel as to

that motion. The Court grants the extension, any motion under 28 U.S.C. § 2255 must be filed

by September 25, 2021. The Court will determine whether to appoint counsel after such motion

is filed.

         SO ORDERED.


                                                           
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: March 25, 2021
       New York, New York
